Citation Nr: 1114592	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  08-03 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for prostate cancer, to include as secondary to asbestos exposure.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to January 1961.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal.  

In a January 2008 written statement, the Veteran requested a videoconference hearing before a Veterans Law Judge.  The requested hearing was scheduled for March 24, 2009.  However, the Veteran did not report for that hearing.  Nor did he provide good cause for his failure to report or request that the hearing be rescheduled.  None of the notice letters regarding the hearing was returned as undeliverable.  Accordingly, the Veteran's request for a hearing was considered withdrawn.  38 C.F.R. § 20.704(d) (2010).


FINDINGS OF FACT

1.  In April 2011, the Board received confirmation that the Veteran died in March 2011.  

2.  At the time of his death, the Veteran had a claim for service connection for prostate cancer pending before the Board. 


CONCLUSION OF LAW

The pending appeal is dismissed due to the Veteran's death.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Regrettably, the Veteran died in March 2011.  At the time of his death, he had a claim for service connection for prostate cancer pending before the Board.  However, as a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330 (1997); Landicho v. Brown, 7 Vet. App. 42 (1994).

As the Veteran's claim has been rendered moot by his death, it is dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the Veteran for purposes of processing the claim to completion.  Such a request must be filed not later than one year after the date of the Veteran's death.  Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2010) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in the new provision, a person eligible for substitution includes a living person who would be eligible to receive accrued benefits due to the Veteran under 38 U.S.C.A. § 5121(a).  VA will issue regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the Veteran should file a request for substitution with the RO from which the claim originated. 


ORDER

The appeal is dismissed due to the Veteran's death.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


